Opinion issued February, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01237-CV
____________

WANDA SEALS,  Appellant

V.

OPTIMUM INCOME PROPERTIES, L.L.C.,  Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 774230



O P I N I O N
	Appellant has filed a motion to dismiss her appeal, stating that the parties have
settled.  No opinion has issued.  Accordingly, the motion is granted, and the appeal
is dismissed without prejudice.  Tex. R. App. P 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Jennings.
Do not publish.  Tex. R. App. P. 47.